            Case 2:20-cv-00424-JAP-KRS Document 8 Filed 05/18/20 Page 1 of 3



 1   R. David Hosp
     ORRICK, HERRINGTON & SUTCLIFFE, LLP
 2   222 Berkeley St. Ste 2000
     Boston, MA 02116
 3
     Telephone: (617) 880-1886
 4   Facsimile: (617) 880-1801
     Email: dhosp@orrick.com
 5
     Paige Pavone
 6   ORRICK, HERRINGTON & SUTCLIFFE, LLP
     51 West 52nd Street
 7
     New York, NY 10019
 8   Telephone: (212) 506-3604
     Facsimile: (212) 506-5151
 9   Email: ppavone@orrick.com
10

11   Attorneys for Plaintiffs
12

13                              UNITED STATES DISTRICT COURT
14                                 DISTRICT OF NEW MEXICO

15
     FRANKLIN GOMEZ CARRANZA and              Case No. 20-CV-424
16   RUBEN TORRES JAUREGUI,

17          Plaintiffs,

18          v.                                DECLARATION OF DAVID JACKSON
                                              IN SUPPORT OF PLAINTIFFS’ MOTION
19   UNITED STATES IMMIGRATION AND            FOR CLASS CERTIFICATION
     CUSTOMS ENFORCEMENT, et al.,
20
     Defendants.
21

22

23

24

25

26

27
     Case 2:20-cv-00424-JAP-KRS Document 8 Filed 05/18/20 Page 2 of 3



 1   I, David Jackson, declare as follows:
 2   1. I make this declaration from my personal knowledge and, if called to testify to these
 3
        facts, could and would do so competently.
 4
     2. As the Supervising Intake Specialist, I am responsible for scheduling phone calls with
 5
        clients and potential clients at both El Paso Service Processing Center and Otero
 6

 7      County Processing Center so that volunteers and myself have intake consultations with

 8      these individuals.

 9   3. As of 3/19/2020 up until 5/13/2020, I have missed approximately 20-25 calls with
10
        clients and potential clients at Otero County Processing Center.
11
     4. I have waited up to 4 hours to receive calls form Otero which is not included in the
12
        missed calls.
13
     5. I have been denied access to free legal calls with clients and potential clients left with
14

15      the option of pursuing legal calls at the cost of the detainee at Otero County Processing

16      Center.
17   6. I have been denied access to three-way call capabilities for interpreter purposes to
18
        accommodate non-Spanish speaking detainees.
19
     7. As of 3/19/2020 up until 5/13/2020, I have missed approximately 8-12 calls with clients
20
        and potential clients at El Paso Service Processing Center.
21

22   8. I have waited up to 6 hours to receive calls from El Paso Service Processing Center

23      which is not included in the missed calls.

24   9. Both facilities have experienced difficulty in securing privacy for legal-confidential
25      calls. Both facilities have experienced numerous call-drops where the calls end pre-
26
        maturely.
27




                                               1
     Case 2:20-cv-00424-JAP-KRS Document 8 Filed 05/18/20 Page 3 of 3



 1   10. Las Americas Detained Deportation Team’s intake process is the first step to providing
 2      free legal services to those who are detained by attaining information from each
 3
        detainee to have them processed into our screening, prior to representing or advocating
 4
        for them.
 5
        As of 3/19/2020 until now, roughly 35 detainees have been denied access to our intake
 6

 7      process due to the lack of cooperation of setting free legal calls on the part of Otero.

 8   11. I declare under penalty of perjury that the foregoing is true and correct to the best of

 9      my knowledge. Executed on 5/13/2020 in El Paso, Texas.
10

11
                                                   __/s/ David Jackson____________________
12
                                                               David Jackson
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27




                                              2
